Title: C. W. F. Dumas to the Commissioners, 28 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       La haie 28e. Juillet 1778
      
      Voilà, Messieurs, la quintessence de douze pages Hollandoises in folio, que je viens de par courir. Les dépêches de Cologne, Paris, Elseneur, Hambourg, Bruxelles, Londres, et Smyrne ne contiennent rien qui puisse vous interesser.
      On a ici la nouvelle sure d’une suspension d’armes en Allemagne jusqu’au ier. d’Août; et lon croit généralement que la paix s’ensuivra. Le Roi a fait venir ses principaux Ministres à Glatz pour examiner de nouvelles propositions faites par la Cour de Vienne.
      J’ai porté ce matin une Copie du Traité que le g—— F—— a fait faire par ses commis, et où l’on a omis les articles 11 et 12, au G—— P——. Il m’a reçu poliment, et promis de ne pas le laisser répandre, jusqu’à ce que vous m’ayiez écrit qu’il peut être publié. Il m’a demandé ce que je pensois du succès qu’auroit la Commission Britannique en Amérique. J’ai répondu que j’étois sur qu’il seroit mauvais. Il m’a demandé ce que je pensois de la négociation du Ms. d’Almodovar; j’ai dit que cela me paroissoit le dernier effort de la maison de Bourbon pour conserver la paix, et que je ne doutois nullement d’un parfait accord entre la France et l’Espagne. Il étoit de mon sentiment sur l’un et l’autre article. Enfin il me demanda si vous ne m’aviez rien mandé de l’état interne des choses en Amérique. Je sentis ce qu’il vouloit dire, et lui répondis que j’étois chargé de déclarer, que la plus parfaite union regnoit parmi le Congrès et dans les differents Etats; que ce qu’on débitoit de la mésintelligence entre le Congrès et le Général W. étoit la plus insigne Imposture, et que l’Amérique ne feroit point la paix, si la France n’y étoit comprise, et son Traité avec elle approuvé.
      J’ai aussi envoyé Mr. Van Berkel le Pensionaire d’Amsterdam, une pareille Copie, avec la Lettre dont voici copie.
      
      
       
        
         
          La h. 27 Juillet 1778
         
         “M. chargé par Mrs. les Plenipotentiaires des Etats Unis de l’Amérique de vous faire parvenir la Copie ci-jointe du Traité d’Amitié et de Commerce conclu entre la France et les dits Etats, avec le témoignage de la haute estime et considération qu’ils ont pour Vous en particulier et pour tous les honorables membres de la Régence d’Amsterdam en général; je m’acquitte de ces ordres avec toute la satisfaction et l’empressement que me dicte mon respectueux attachement aux intérêsts de cette Republique Mrs. les Plenipotentiaires vous prient de vouloir ne communiquer ce Traité que de maniere qu’il ne puisse s’en répandre des Copies, jusqu’à-ce qu’ils m’aient écrit qu’il peut être publie, et entre les mains de tout le monde. J’ai porté ce matin à Mr. le G—— P—— une copie pareille, avec la meme priere. Je joins à cela une proclamation du Congres, que je viens de recevoir, et dont je pense que la Communication vous fera plaisir. Elle va paroître dans les Gazettes en françois et hollandois, et doit autant satisfaire les Puissances maritimes, qu’elle fait honneur à l’équité et à la sagesse du Congrès.”
        
       
      
      La Poste va partir. Il ne me reste qu’un instant pour vous présenter les assurances du respect avec lequel je suis Messieurs Votre très humble & très obéissant serviteur
      
       Dumas
      
      
       Les Etats d’Hollande se rassembleront ici le 26 Août.
      
     